Order entered November 5, 2013




                                                 In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                         No. 05-13-01345-CV

            ASHTON GROVE LC, W. DOW HAMM III CORP., ET AL., Appellants

                                                   V.

                                JACKSON WALKER L.L.P., Appellee

                           On Appeal from the 162nd Judicial District Court
                                        Dallas County, Texas
                                Trial Court Cause No. DC-09-07411

                                               ORDER

        Due to a bankruptcy stay that has now been “modified and terminated, to the extent it applies,

to permit” the prosecution of this appeal, the deadline for filing the reporter’s record has changed. See

TEX. R. APP. P. 8.2. Accordingly, we ORDER Sheretta Martin, Official Court Reporter for the 162nd

Judicial District Court, to file the record no later than December 30, 2013.

       We DIRECT the Clerk of the Court to send, by electronic transmission, a copy of this Order to

court reporter Sheretta Martin and to the Honorable Phyllis Lister Brown, Presiding Judge of the 162nd

Judicial District Court.




                                                          /Elizabeth Lang-Miers/
                                                          ELIZABETH LANG-MIERS
                                                          JUSTICE